DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
 Response to Amendment
	Applicant’s amendment to the claims filed February 3, 2021 has been entered.  Claims 1, 2, 4 and 5 are currently amended. Claims 3 and 7-13 have been canceled.  Claim 14 is new.  Claims 1, 2, 4-6 and 14 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claims 1 and 5, the claims recite a “first extruder”.  The broadening of the claim by omission of the limitation “twin screw extruder” does not comply with the written description requirement (see MPEP 2163.05 I).  In this case, the original disclosure describes the “twin” screw as being a necessary/essential feature of the instant invention (see paragraphs [0031] and [0032] of the published application; original claim 1). Appropriate correction is required.
Regarding claim 14, the claim eliminates the entire step of forming a masterbatch of the particles with LDPE in a twin screw extruder.  The broadening of the claim by omission of the limitation does not comply with the written description requirement (see MPEP 2163.05 I).  In this case, the original disclosure describes the utilization of a twin screw extruder to form a masterbatch from the mixture of particles and LDPE  as being a necessary/essential feature of the instant invention (see paragraphs [0031] and [0032] of the published application; original claim 1). Appropriate correction is required.
The other claims are rejected as dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ophir et al. (US 2015/0257381) in view of Zielecka et al. (US 2012/0308666).
Regarding claim 1, Ophir et al. teach a process for producing an antimicrobial film/sheet comprising nanoparticles for packaging applications (i.e. an antimicrobial nanocomposite packaging cover; Abstract; paragraphs [0002], [0011], [0012], [0057], [0063]) comprising providing nano-clay particles and additional nanoparticles (paragraphs [0011], [0012], , [0016], [0018], [0059]); heating the nano-clays in an oven before further processing them (paragraphs [0119], [0153], which intrinsically vaporizes any trapped water to the extent required by the claim); adding the particles into a container (paragraphs [0121], [0154]; e.g. plastic bag); mixing the particles with a predetermined amount of low-density polyethylene to obtain a mixture ([0011], [0012], [0018], [0060], [0068], [0099], [0151], [0154]); feeding the mixture into a first extruder to form a masterbatch (paragraphs [0064], [0121] and [0154]; concentrate and 
Ophir et al. teach that a variety of additional nanoparticles can be utilized in the method (e.g. in addition to the nano-clays), and can also include silicon based nanoparticles (paragraphs [0012], [0018], [0061], [0074]), but do not teach the additional nanoparticles comprise nano-silver and do not teach heating the nano-silver in an oven at a predetermined temperature to vaporize any trapped water prior to adding the particles into a container. 
However, Zielecka et al. teach an analogous method wherein silica nanopowders suitable for use in biocidal applications for polymer composites are produced (Abstract) wherein the silica nanopowders contain immobilized silver nanoparticles and the process for producing the material includes drying the nanosilver (paragraphs [0001], [0002], [0009]-[0012], [0014]-[0016], [0018], and [0019]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art to have combined the teaching of Ophir et al. and Zielecka et al. and to have utilized the nanosilver containing silica nanopowder of Zielecka et al. as the additional nanoparticles in the method of Ophir et al., for the purpose, as suggested by the references of producing a polymeric material film having improved antimicrobial properties.  Ophir et al. suggest additional nanoparticles can be utilized and Zielecka et al. disclose a particular nanoparticle that would provide desirable properties to the composition of Ophir et al.  As such, the selection of the nanoparticle/nanopowder of Zielecka et al. for use in the method of Ophir et al. is understood to be prima facie obvious.  
Regarding claim 14, Ophir et al. teach a process for producing an antimicrobial film/sheet comprising nanoparticles for packaging applications (i.e. an antimicrobial nanocomposite packaging cover; Abstract; paragraphs [0002], [0011], [0012], [0057], [0063]) comprising providing nano-clay particles and additional nanoparticles (paragraphs [0011], [0012], , [0016], [0018], [0059]); heating the nano-clays in an oven before further processing 
Ophir et al. teach that a variety of additional nanoparticles can be utilized in the method (e.g. in addition to the nano-clays), and can also include silicon based nanoparticles (paragraphs [0012], [0018], [0061], [0074]), but do not teach the additional nanoparticles comprise nano-silver and do not teach heating the nano-silver in an oven at a predetermined temperature to vaporize any trapped water prior to adding the particles into a container. 
However, Zielecka et al. teach an analogous method wherein silica nanopowders suitable for use in biocidal applications for polymer composites are produced (Abstract) wherein the silica nanopowders contain immobilized silver nanoparticles and the process for producing the material includes drying the nanosilver (paragraphs [0001], [0002], [0009]-[0012], [0014]-[0016], [0018], and [0019]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art to have combined the teaching of Ophir et al. and Zielecka et al. and to have utilized the nanosilver containing silica nanopowder of Zielecka et al. as the additional nanoparticles in the method of Ophir et al., for the purpose, as suggested by the references of producing a polymeric material film having improved antimicrobial properties.  Ophir et al. suggest additional nanoparticles can be utilized and Zielecka et al. disclose a particular nanoparticle that would provide desirable properties to the composition of Ophir et al.  As such, the selection of the nanoparticle/nanopowder of Zielecka et al. for use in the method of Ophir et al. is understood to be prima facie obvious.  

2 is rejected under 35 U.S.C. 103 as being unpatentable over Ophir et al. (US 2015/0257381) in view of Zielecka et al. (US 2012/0308666), as applied to claims 1 and 14 above, alone or further in view of Ching et al. (US 2016/0030475).
As to claim 2, the combination teaches the method set forth above and suggests the film is suitable for providing antibacterial properties to food to extend the shelf life (Abstract; paragraph [0002]). From this teaching, one having ordinary skill in the art would have readily applied the film to packaging application to a wide variety of foods, including shrimp, and would have evaluated the effectiveness of the antibacterial performance for different foods under routine storage conditions.  As such, the limitation of testing the suggested antibacterial film for effectiveness with shrimp samples under the claimed conditions is understood to be prima facie obvious.  
Alternatively, Ching et al. provide additional teaching that suggests clay compositions are effective at binding toxins found in shrimp, such as Vibrio Parahaemolyticus (Abstract; [0012]).  Therefore, this additional teaching from Ching et al. provides an additional suggestion to utilize the nano-clay containing polymeric films suggested by the combination in shrimp applications.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ophir et al. and Ching et al. and to have utilized the antibacterial film of Ophir et al. in shrimp applications, as suggested by Ching et al., for the purpose, as suggested by the references of reducing risks associated with toxins.  From the combination of references, one having ordinary skill in the art would have readily evaluated the effectiveness of the antibacterial performance under routine shrimp storage conditions.  As such, the limitation of testing the suggested antibacterial film for effectiveness with shrimp samples under the claimed conditions is understood to be prima facie obvious.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Ophir et al. (US 2015/0257381) in view of Zielecka et al. (US 2012/0308666), as applied to claims 1 and 14 above, and further in view of Kim et al. (US 2021/0039438).
The combination teaches the method set forth above. Further, Ophir et al. exemplify Cloisite 15A as an applicable nanoclay (paragraph [0119]), but do not specify the particle size of Cloisite 15A.  However, Kim et al. provide additional evidence wherein the particle size of Cloisite 15A is disclosed as being 13 nm (paragraph [0052]).  As set forth in MPEP 2144.05 I, a prima facie case of obvious exits when the claimed amount do not overlap with the prior art but are merely close.  In this case, 13 nm and 15 nm do not overlap, but are understood to be close (i.e. a difference of 2 nm is understood to be sufficiently small to render the limitation prima facie obvious).   Further, Ophir et al. reasonably suggest a range of nano-clays (e.g. paragraphs [0062] – exfoliated; paragraph [0073] – specific nano-clays disclosed) from which one having ordinary skill in the art would have readily determined an appropriate nano-clay to employ.  Further, Zielecka et al. teach the silver particles have a size ranging between 28-57 nm (paragraph [0019]).  As such, Zielecka et al. teach a range that encompasses the claimed value and renders it prima facie obvious and is combinable with Ophir et al. for the reasons set forth above in the rejection of claim 1.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ophir et al. (US 2015/0257381) in view of Zielecka et al. (US 2012/0308666), as applied to claims 1 and 14 above, and further in view of Thetford (US 2012/0108722) or Chen et al. (US 2015/0335012).
As to claim 5, Ophir et al. disclose the LDPE can be utilized and extruded to produce a masterbatch as set forth above, but do not exemplify subjecting the feed in the first extruder to a temperature in the claimed range.  However, Thetford teaches an analogous method of producing a masterbatch from LDPE wherein the extruder profile subjects the feed to 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ophir et al. with either one of Thetford or Chen et al. and to have extruded the LDPE masterbatch material of Ophir et al. at a temperature within the claimed range, as suggested by either one of the secondary references, for the purpose, as suggested by the references of compounding the LDPE at temperatures known in the art to be effective for the specific LDPE polymeric material. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ophir et al. (US 2015/0257381) in view of Zielecka et al. (US 2012/0308666), as applied to claims 1 and 14 above, alone or further in view of Ching et al. (US 2016/0030475).
As to claim 6, Zielecka et al. exemplify drying at 90°C for 1.5 hours (paragraphs [0019]; e.g. 1.5 hours is close to 2 hours – see MPEP 2144.05 I).  In view of the exemplary teaching of Zielecka et al., one having ordinary skill in the art would have readily determined appropriate values of time and temperature, including times and temperatures within the claimed range, in order to produce a sufficiently dried nanopowder. One having ordinary skill in the art would have readily determined the required amount of heat (a product of time and temperature – see MPEP 2144.03 B and 2144.05 II A.) necessary to sufficiently dry the material for subsequent use. The teaching of Zielecka et al. is combinable with Ophir et al. for the reasons set forth above in the rejection of claim 1.  Similarly, Ophir et al. exemplify drying the nano-clay at 110°C overnight.  From this teaching, one having ordinary skill in the art would have readily determined the required amount of heat (a product of time and temperature) necessary to sufficiently dry the material for subsequent use through routine experimentation for a particular application.  Alternatively, Ching et al. provide analogous teaching wherein the clay is heated to “about 100 °C” for “1 minute up to 4 hours” (paragraph [0038]).  Therefore it would have been prima facie °C prima facie obvious.  One having ordinary skill in the art would have readily determined the required amount of heat (a product of time and temperature) necessary to sufficiently dry the material for subsequent use

Response to Arguments
	Applicant’s arguments, in view of the amendment to the claims, filed January 21, 2021 have overcome the previous section 112a and section 112b rejections.  However, for the reasons set forth above, applicant’s amendment has necessitated new section 112a and section 103 rejections.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742